J-S31044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIM JORDAN                                 :
                                               :
                       Appellant               :   No. 1104 EDA 2020

        Appeal from the Judgment of Sentence Entered February 28, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008183-2015


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED NOVEMBER 29, 2021

        Tim Jordan (Jordan) appeals from the judgment of sentence imposed by

the Court of Common Pleas of Philadelphia County (trial court) after his jury

conviction for second-degree murder,1 four counts of robbery2 and related

crimes.3 He challenges (1) the weight of the evidence, (2) the denial of a Rule

600 motion, (3) the overruling of evidence of a prior assault, and (4) the

prosecutor’s misconduct. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2502(b).

2   18 Pa.C.S. § 3701(a)(1)(l).

3 The related crimes included possessing an instrument of crime, criminal
conspiracy, firearms not to be carried without a license and carrying firearms
in public in Philadelphia. 18 Pa.C.S. §§ 907(a), 903, 6106(a)(1), 6108.
J-S31044-21


       We take the following factual background and procedural history from

the trial court’s December 15, 2020 opinion and our independent review of

the record.

                                               I.

       The charges in this matter relate to the June 10, 2014 robberies at a

drug house of four individuals4 by Tim Jordan (aka T1), Kharee Muhammad

(aka Kaz), Andrew Baker, Joshua Voght and Brandon Munroe (aka B-Dub) at

a drug house around the corner from Voght’s house. The incident resulted in

the fatal shooting of Moises Mora, one of the robbery victims, who was

purportedly killed by Jordan as he attempted to flee. On October 22, 2014,

police arrested Jordan and charged him with the foregoing crimes.5 Following

a preliminary hearing on August 12, 2015, he was bound over for trial and an

Information was filed on August 18, 2015.

                                               A.

       On September 8, 2017, Jordan filed a motion to dismiss based on Rule

600. The trial court explains:



____________________________________________


4The victims included Humberto Sarmiento, Jose Miguel Colon-Torres, Ruben
Dario Pasquel-Lopez and Decedent Moises Mora.          (See Information,
10/18/15).

5Jordan also was charged with burglary, 18 Pa.C.S. § 3502(a)(1), of which
he was later acquitted. The Commonwealth nolle prossed charges of theft by
unlawful taking, 18 Pa.C.S. § 3921(a), and receiving stolen property, 18
Pa.C.S. § 3925(a), and the conspiracy charges related to them.


                                           -2-
J-S31044-21


             On September 11, 2017, the court held a hearing on Mr.
      Jordan’s motion to dismiss pursuant to Rule 600. The Assistant
      District Attorney took the stand testifying that on January 20th
      2015, the preliminary hearing was continued as one of the defense
      counsel was unavailable. (See N.T. Hearing, 9/11/17, at 11-12).

            Furthermore, she testified that the preliminary hearing of
      March 17, 2015 was continued because a line-up had been
      previously ordered and [Jordan] had not been brought down. The
      prosecutor further testified that they had checked which prison
      [Jordan] was assigned and then had a writ prepared to bring [him]
      from S.C.I. Graterford where he was housed, to CFCF prison for
      the line-up.     Pursuant to that paperwork, [Jordan] was
      transported to CFCF on March 3rd, but incorrectly returned to his
      home prison on March 4th, before the line-up. (See id. at 9-11).

            Moreover, the prosecutor explained that prior to the next
      line-up date in April, she called the prison to make sure [Jordan]
      would not only be brought down from state custody but would
      remain in the county prison until after the line-up. The prison
      confirmed that all would be well, then did the exact same thing as
      before, sent Mr. Jordan back to state custody prior to the line-up
      being conducted. (See id. at 11-14).

            The prosecutor identified three dates: June 17th, 2015; June
      24, 2015 and January 30, 2017 that she requested that the cases
      not be severed. Two co-defendants had agreed to plead guilty
      and cooperate. The case against the other three was the exact
      same-one decedent and four other complainants and keeping the
      cases together was most efficient and in the best interest of all
      involved.

      The majority of continuance requests were made at the request
      of, or for the benefit of [Jordan], who up to and including February
      6, 2019, was still requesting continuances for further
      investigation. Several of the continuances were because the
      prosecution did not want to sever when one or more of the co-
      defendants was given a continuance. …

(Trial Court Opinion, 12/15/20, at 6-7). The court denied Jordan’s motion to

dismiss and he did not file any others.




                                     -3-
J-S31044-21


                                               B.

                                               1.

       Jury selection began on November 14, 2019.          The Commonwealth

presented the trial testimony of approximately 20 people, including co-

conspirators Joshua Voght and Andrew Baker;6 Philadelphia Police Officers

Christopher Daukaus, Christopher Hyk and Derrick Suragh; and Philadelphia

Police Detective and expert witness James Dunlap and Homicide Detective

Thorsten Lucke; Deputy Medical Examiner Dr. Albert Chu; Forensic scientist

Tatimot Adekanmbi; robbery victim Humberto Sarmiento; eyewitness Jorge

Blanco; and witnesses Jennifer Wong and Philip Dawson.

               Joshua Voght testified for two days.[7] This co-conspirator
       told the jury that in June of 2014, he was living [on]
       Wingoshocking Street in Philadelphia with his girlfriend, Jennifer
       Wong, her three sons and another girl. (See N.T. Trial, 11/21/19,
       at 7-8). In the early afternoon of June 10th, he drove with his
       girlfriend Wong, in his dark blue Hyundai Sonata, to 17th and
       Dauphin Street to meet up with his friend Andrew [Baker]. (See
       id. at 9-14). They had been hanging out for a while when Andrew
       asked if he and a friend could borrow Joshua’s car. (See id. at
       16).      Voght ignored the request and later Andrew [and
       Muhammad] asked if [Voght] could give some people a ride. Prior
       to getting in the car, they explained to Voght that they were going
____________________________________________


6 In exchange for their guilty pleas to lesser charges, Voght and Baker testified
on behalf of the Commonwealth. (See N.T. Trial, 11/21/19, at 114-18; N.T.
Trial, 12/04/19, at 117-21). On April 6, 2019, Munroe pleaded guilty to third-
degree murder, four counts of robbery and related crimes in exchange for a
total aggregate sentence of not less than 15 nor more than 30 years’
incarceration. (See Commonwealth’s Brief, at 19-20 n.5).

7 He testified on direct on November 21, 2019, and on cross-examination and
re-direct after returning from the Thanksgiving break on December 3, 2019.


                                           -4-
J-S31044-21


      to rob somebody and that they would split some of the money
      with him. When they were proposing the robbery, Voght was
      sitting in the driver’s seat, Andrew in the front passenger seat and
      Muhammad in the back seat behind the driver. This witness
      testified he had known Muhammad before, hanging out with him
      and talking about robbing a neighborhood drug house on previous
      occasions. (See id. at 16-28). They pulled around the corner on
      to Susquehanna Avenue where two other young men [(Jordan and
      Brandon Munroe)] got into the car. (See id. at 29-30). Voght
      had never seen these two individuals before, but eventually
      identified all of the individuals involved. (See id. at 29, 77-79;
      N.T. Trial, 12/03/19, at 10-12). The five decided to rob a
      barbershop in the area of 63rd and Haverford Avenue in West
      Philadelphia. They drove past the barbershop and around the
      block a couple of times. The guys in the back of the car were
      against going through with that robbery, because there was a man
      outside of the shop talking on his phone and it looked suspicious
      to them.       (See N.T. Trial, 11/21/19, at 30-31, 82-86).
      Muhammad suggested that they rob the drug house around the
      corner from Joshua’s house. (See id. at 32, 85, 159). They drove
      back to the area of Caskey Street, near where [Voght] lived.
      Having decided to rob the drug dealers on that street, Voght told
      the guys in the car that he could not drive down that road because
      people knew him as well as his car, so he let the three guys in the
      back seat out on Blavis Street, then he parked on that street’s
      intersection with 5th Street [by a Metro PCS store]. (See id. at
      35-40, 44). Shortly after, the three guys ran back to the car and
      told Voght to pull off relating that they had shot one of the robbery
      victims as he tried to run away. (See id. at 89). [The three men
      stole marijuana and a little bit of money from the victims. (See
      id. at 56, 59, 64).] They drove back to 17th and Dauphin where
      the others got out of Voght’s car and went their separate ways.
      (See id. at 47-50, 85-92). He and his girlfriend went home. The
      witness confirmed that the police later arrived at his house and
      took him down to homicide for a statement. (See id. at 53-67).
      Eventually, Voght agreed to plead guilty to criminal conspiracy,
      four counts of robbery and eight counts of theft and additionally
      agreed to testify against the remaining defendants. (See id. at
      114-18, 187).

(Trial Court Opinion, 12/15/20, at 13-14) (record citation formatting and some

record citation page numbering provided).


                                      -5-
J-S31044-21


      On cross-examination, Jordan’s counsel introduced a June 20, 2014

letter Voght had written while he was being held in prison after the criminal

incident. The letter identified Jordan, Muhammad and Munroe by nicknames

that he admitted he learned from Baker, and the letter attempted to exonerate

Baker in the criminal episode. Counsel examined Voght about his statement

in the letter that he would have come forward with the information sooner,

but he was concerned about safety, to which counsel questioned this

explanation, querying, “[y]ou never told any of this to the detectives when

they interviewed you before you were arrested, right?” (N.T. Trial, 12/03/19,

at 12); (see id. at 9-12).

      On redirect, the prosecutor asked Voght about the June 20, 2014 letter

that had been brought up by defense counsel.        In response to defense

counsel’s insinuation that Voght did not have safety concerns, the prosecutor

asked Voght if he continued to have them and if anything had happened to

him while in prison to contribute to those fears. Voght responded that he had

been assaulted in a holding cell. The prosecutor asked if discovery in this

matter had already been provided to the defense at that time.       Jordan’s

counsel objected, arguing “[t]here’s been nothing on this record that that

attack had anything to do with his cooperation.” (Id. at 49-53); (see also

id. at 41-44, 82). The court overruled the objection.

             Another co-defendant, Andrew Baker, took the stand
      identifying Jordan and Muhammad standing trial, recounting
      everyone’s participation in the events and corroborating Voght’s
      testimony. Baker told the jury that on the 10th of June he was

                                    -6-
J-S31044-21


     around Chadwick and Dauphin Streets when [Voght] pulled up
     with Jen [Wong], his girlfriend. This witness verified Voght’s
     testimony that Kaz [(Muhammad)] suggested robbing the drug
     house around the corner from Voght’s house, which was rejected
     at the time, and the men then settled on robbing a barbershop in
     West Philadelphia. Baker recounted how he, Voght, and Kaz
     [(Muhammad)] got in the car and drove away, picking up B-Dub
     [(Brandon Munroe)] and T1 [(Jordan)], and driving out to the
     barbershop. Again, this witness validated the co-defendant’s
     previous testimony that the men canceled their plans to rob the
     barbershop because ‘it didn’t look right.’        (See N.T. Trial
     12/04/19, at 70-81, 194). Baker confirmed that they all drove
     back to North Philly where [Voght] identified the house where the
     drugs were sold, , as well as that [Kharee Muhammad], [Jordan]
     and [Brandon Munroe] jumped out of the car after telling Josh
     [Voght] and Andrew [Baker] to park. The three assailants ran
     back towards the drug house, and when they returned, [Jordan]
     said, “Pull off. I shot him.” (Id. at 85)[; (see id. at 81-84).
     [Baker identified Muhammad, Jordan and Munroe running away
     from the murder scene in surveillance footage from a local Metro
     PCS store. (See id. at 124).]

(Trial Court Opinion, at 15) (record citation formatting and some record

citation page numbering provided).

     Ms. Wong testified that at the time of the incident, she was living at the

Wingoshocking address with Voght and her children. On that day, she had

gone for a ride with Voght when he went to see Andrew Baker on Dauphin

Street. The males spoke for a while, then drove off, leaving Ms. Wong on

Dauphin Street for approximately one hour with Harding Kelly, whom she

knew as “Hayes.” Voght appeared nervous when he returned with Andrew

Baker and two other men. She and Voght returned home. A little while later,

the police appeared there and separately took Ms. Wong and Voght to police

headquarters for statements.    At the police station, Ms. Wong identified


                                     -7-
J-S31044-21


photographs of some of the individuals she had seen that day on the corner

and upon getting in the car.           Philadelphia Police Detective Philip Nordo8

showed Ms. Wong a photo array at her home on June 13, 2014, and despite

his encouragement, she was unable to identify anyone.            Detective Nordo

returned to Voght and Ms. Wong’s home on August 14, 2014, at which time

she identified Muhammad as the black male with dreadlocks or braids, stating

he was familiar because she had seen him on her porch before with Voght. At

trial, she identified Jordan as one of the five individuals who had been in the

Hyundai on June 10, 2014. (See N.T. Trial, 11/20/19, at 10-53, 40, 101, 132,

155-59).

        Robbery victim Humberto Sarmiento testified that three armed black

males approached him, Pasqual-Lopez and Colon-Torres9 outside 433 Caskey

Street demanding money. Mora, who was standing at the doorway, ran into

the house when he saw the three defendants approaching. One of the three

assailants, who was armed with a revolver, ran into the house after Mora. The

other two attackers remained outside demanding money, one with what

Sarmiento believed was a .9 millimeter and one with a .45 caliber. One of the

assailants who remained with him outside had braids. When he attempted to


____________________________________________


8   Detective Nordo did not testify at trial.

9 Pasqual-Lopez did not respond to subpoenas left at his mother’s residence
and Colon-Torres refused service and advised he would not appear in court.
(See N.T. Trial, 12/09/19, at 15-16).


                                           -8-
J-S31044-21


give them his cell phone, they pushed it away, but he saw Pasqual-Lopez and

Colon-Torres handing them their wallets and cell phones. Sarmiento heard a

gunshot from inside the house and the two attackers who remained outside

told him to shut up and not say anything. As the three assailants ran toward

5th Street, Sarmiento and his two friends tried to chase them, but they got

into a vehicle and got away. (See N.T. Trial, 11/19/19, at 51-56).

                                     2.

      Several bystanders who observed the incident testified. Joseph Blanco

testified that he lived near the scene of the shooting. He looked outside when

he heard the gunshot and saw Sarmiento, Colon-Torres and a male with a gun

on the steps of 433 Caskey Street.        He did not see Pasquel-Lopez.    He

described the armed assailant he saw standing with his neighbors as

approximately 6’1” and skinny, wearing a gray hooded sweatshirt and black

pants, with a silver .44 caliber firearm without an extended clip. Mr. Blanco

stated he then saw two black men come running out of the house and

Sarmiento and Colon-Torres chase them.        He did not identify Jordan in a

lineup. (See id. at 95-101, 108-09, 122-23, 126, 129-30, 166-68).

      Witness Philip Dawson testified that on June 10, 2014, he was working

in the area of the shooting in the late afternoon when he heard a commotion

and saw a group of young men running from Caskey Street to North 5th Street

and onto Blavis Street. Thirty second later, he observed the men in a black

Hyundai pull off Blavis Street and onto 5th Street before speeding away. He


                                    -9-
J-S31044-21


wrote down the license plate of the vehicle because the incident seemed

suspicious. (See N.T. Trial, 11/18/19, at 78-82).

                                      3.

      A number of police witnesses who either responded to the incident or

did forensic analysis also testified. Expert witness Detective Dunlap testified

that he was cellular analysis survey certified and had been accepted as an

expert in the field of historical cell phone analysis several times. (See N.T.

Trial, 12/06/19, at 116-21). He testified that the data shows the general area

where a particular phone is at a certain time and, in this case, merely includes

or excludes an individual from being in the area of the crime scene. (See id.

at 133). He also testified that video surveillance of the area from a Metro PCS

store showed the black Hyundai pulling up on Blavis Street and crossing 5 th

Street. A short time later, three individuals ran past the store and then the

black Hyundai exited Blavis Street onto 5th Street. (See id. at 119-23).

      Officer Hyk was working as a plainclothes officer on June 10, 2014, and

spoke with Mr. Dawson that evening. Mr. Dawson provided him with the tag

number of the Hyundai he had seen leaving the area earlier.          Later that

evening, Officer Hyk and his partner found the Hyundai near to where the

shooting had taken place and on the same street as the vehicle’s registered

Wingoshocking address. Homicide detectives met Officer Hyk and went to the

residence while Officer Hyk remained outside by the vehicle.       Voght came




                                     - 10 -
J-S31044-21


outside and gave the police the keys to the Hyundai, which was towed to the

police garage. (See N.T. Trial, 11/18/19, at 130-36, 141-44).

      Officer Daukaus testified that he and his partner were the first to

respond to the radio bulletin of a male shot on the highway on the 400 block

of West Caskey Street in North Philadelphia. When they arrived at the scene,

they observed the wounded Mora in the back of a pickup truck. The officers

took him to Temple Hospital. (See id. at 48-49). Dr. Chu testified that the

bullet had struck Mora in the left side of the central or lower back, ultimately

traveling to the left lung and heart. He opined that to a reasonable degree of

medical certainty, the cause of death was the gunshot wound and the manner

of death was homicide. (See id. at 73-76).

      Officer Suragh testified that he worked that day, responded to the radio

call and secured the 433 West Caskey Street location where he observed shell

casings and blood. (See N.T. Trial, 12/03/19, at 83-89). The officer spoke

with four witnesses who gave him a description of the assailants and he

transported two of them to the homicide division where they and the officer

gave statements. (See id. at 89-107). Forensic scientist Adekanmbi testified

that testing of DNA samples taken from the car was inconclusive because they

were not large enough. (See N.T. Trial, 12/04/19, at 36-39).

      Homicide    Detective    Lucke     testified   in   relevant   part   about

Commonwealth’s Exhibit 127, a “phone dump” (i.e., a report reflecting the

information he extracted from a cellular phone used by Munroe). He identified


                                       - 11 -
J-S31044-21


Commonwealth Exhibit 157C as a screenshot of an April 29, 2014 Instagram

post that contained a photograph of three men in a car from Munroe’s

Instagram account, “blvck_lyfe.” Baker identified Jordan as being one of the

individuals in the photograph and defense counsel referred to the photograph

as “the one with them driving in the car on 4/29.”         Baker identified the

Instagram account, “pitch_blak_lyfe” as also being Munroe’s. The exhibit was

moved into evidence.     (See N.T. Trial, 12/11/19, at 20-21, 42-44, 69-71,

102-04); (see also N.T. Trial, 12/04/19, at 104-05; N.T. Trial, 12/05/19, at

24) (“Q. All right.   Does the picture that you point out that you say is T1

[(Jordan)], that’s … from B-Dub, Brandon Munroe’s [Instagram account],

correct? A. Right.”).

                                       C.

      At the close of the evidence, the trial court offered the following

instruction:

             Ladies and Gentlemen, you have heard all of the evidence
      that’s going to be presented in this case. The next step in our trial
      is for counsel to make their closing arguments to you. Now, even
      though these arguments are not evidence, they are very
      important, so I’m going to ask you to pay careful attention.

             When counsel makes closing argument, what they typically
      do is review the evidence with you and ask you to draw certain
      inferences from that evidence. That can be very helpful in
      evaluating a case. I do need you to keep in mind, however, that
      you’re not bound by counsels’ reflection of the evidence nor are
      you bound by counsels’ perspective of what the evidence in the
      case shows. It is your recollection of the evidence and your
      recollection alone which must guide your deliberations in this case.




                                     - 12 -
J-S31044-21


            In addition, you are not limited in your consideration of the
      evidence to the particular evidence counsel decides to review with
      you. You may and you should consider any of the evidence that
      came in during the trial that you believe to be material to the
      issues that you have to resolve.

(N.T. Trial, 12/12/19, at 13-14).

      During closing statements, the Commonwealth prosecutor displayed

Instagram photographs of the various co-conspirators together on a screen.

One of the photographs had a comment, “@Pitch_Blak_Life_TI,” written under

it. Jordan’s counsel immediately objected when the prosecutor displayed the

photo during the closing, maintaining that the photograph had not been

introduced at trial.   The prosecutor moved on, immediately removing the

photo from the screen and continuing to the next slide. The trial court denied

Jordan’s motion for a mistrial.

      After counsel completed their closing, the court instructed the jury

during its final charge:

             Now, the speeches of counsel, as I told you, are not part of
      the evidence you should not consider them so. However, in
      deciding the case, you should carefully consider the evidence in
      light of the various reasons and arguments that each lawyer
      presented. It is the right and duty of each lawyer to discuss the
      evidence in a manner that is most favorable to the side they
      represent. You should be guided by each lawyer’s argument to
      the extent they are supported by the evidence and insofar as they
      aid you in applying your reason and common sense. However,
      you are not required to accept the arguments of any lawyer. It is
      for you and you alone to decide the case based on the evidence
      as it was presented from the witness stand and in accordance with
      the instructions I’m now giving you. …




                                    - 13 -
J-S31044-21


           Remember that it is your responsibility as jurors to perform
     your duties and reach a verdict based on the evidence as it was
     presented during the trial.

(Id. at 152-54).

     On December 13, 2019, the jury convicted Jordan of second-degree

murder, four counts of robbery and related crimes. On February 28, 2020,

the court held a sentencing hearing at which Jordan moved for extraordinary

relief based on prosecutorial misconduct for showing the jury the photograph.

For the first time, Jordan’s counsel argued that the parties had agreed that

the photograph was inadmissible unless it was redacted to not show the

posted comments underneath it. In response, the prosecutor stated:

     This photograph had already been presented to the jury that day
     during testimony without objection.

                                  *     *      *

     I did not agree with [Jordan’s counsel] that the contents of this
     Instagram post was inadmissible and had to be redacted. That
     was something she could have brought up with the [c]ourt, and
     ask that it be ruled upon because it had already been put into
     evidence the day before without any redactions and without any
     objection. So the fact that after she reread it and did not like the
     contents of what was underneath in terms of what was written
     there, there was no objection to any of the other Instagram posts
     and anything else that was written in the underneath part.

(N.T. Sentencing, 2/28/20, at 14-15). The trial court denied the motion.

     The trial court then imposed a mandatory term of life without parole on

the murder charge. It also sentenced Jordan to not less than five nor more

than ten years’ imprisonment for each of the four robbery counts to run

consecutively to each other, but concurrently to his life imprisonment

                                      - 14 -
J-S31044-21


sentence, and a concurrent term of imprisonment of not less than five nor

more than ten years for criminal conspiracy.         Jordan filed a timely post-

sentence motion challenging the sufficiency and weight of the evidence, which

the court denied on March 9, 2021. (See Post-Sentence Motion, 3/09/20, at

3-4) (pagination provided). Jordan timely appealed. He and the court have

complied with Rule 1925. See Pa.R.A.P. 1925.

                                               II.

                                               A.

       Jordan first maintains that the trial court abused its discretion when it

denied his Rule 600 motion to dismiss.10 (See Jordan’s Brief, at 30-42). He

maintains that dismissal was mandated by the Commonwealth’s failure to

exercise due diligence to bring him to trial within 365 days after the complaint

was filed. (See id.).

       Rule 600 of the Pennsylvania Rules of Criminal Procedure provides in

relevant part that “[t]rial in a court case in which a written complaint is filed

against the defendant shall commence within 365 days from the date on which

the complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a). This is the mechanical run



____________________________________________


10 Our standard of review of this issue is whether the trial court abused its
discretion. See Commonwealth v. Talley, 236 A.3d 42, 51 (Pa. Super.
2020), appeal denied, 250 A.3d 468 (Pa. 2021). “Our scope of review is
limited to the findings of the trial court and the evidence of record generated
at the Rule 600 evidentiary hearing, which we view in the light most favorable
to the prevailing party.” Id. (citation omitted).


                                          - 15 -
J-S31044-21


date. “When computing the time that has elapsed, ‘periods of delay caused

by the defendant,’ also known as excludable time, are excluded from the

length of time that has elapsed from when the complaint was filed.”

Commonwealth v. Risoldi, 238 A.3d 434, 449 (Pa. Super. 2020), appeal

denied, 244 A.3d 1230 (Pa. 2021) (citing Pa.R.Crim.P. 600(C)(2)).

      “Excusable time, or periods of Commonwealth delay during which the

Commonwealth exercised due diligence, is also added to the mechanical run

date to calculate the adjusted run date.”        Id. (citations omitted); see

Pa.R.Crim.P. 600(C)(1). “Due diligence is a fact-specific concept that must be

determined on a case-by-case basis. Due diligence does not require perfect

vigilance and punctilious care, but rather a showing by the Commonwealth

that a reasonable effort has been put forth.” Id. (citation omitted).

      In reviewing a Rule 600 claim, the court must first calculate the

mechanical run date and then add all excusable and excludable time to

determine the adjusted run date. See id. “If a defendant does not enter a

plea or begin trial by the adjusted run date, he may file a written motion

seeking dismissal of all charges with prejudice. See Pa.R.Crim.P. 600(D)(1).”

Id.

             Additionally, when considering the trial court’s ruling, this
      Court is not permitted to ignore the dual purpose behind Rule 600.
      Rule 600 serves two equally important functions:            (1) the
      protection of the accused’s speedy trial rights, and (2) the
      protection of society. … [T]he administrative mandate of Rule
      600 was not designed to insulate the criminally accused from good
      faith prosecution delayed through no fault of the Commonwealth.


                                     - 16 -
J-S31044-21


           So long as there has been no misconduct on the part of the
     Commonwealth in an effort to evade the fundamental speedy trial
     rights of an accused, Rule 600 must be construed in a manner
     consistent with society’s right to punish and deter crime. …

Commonwealth v. Moore, 214 A.3d 244, 248 (Pa. Super. 2019), appeal

denied, 224 A.3d 360 (Pa. 2020) (citation omitted). “Time attributable to the

normal progression of a case [] is not ‘delay’ for purposes of Rule 600,” and

is chargeable to the Commonwealth.      Commonwealth v. Mills, 162 A.3d

323, 325 (Pa. 2017).

     In this case, the trial court explained its Rule 600 decision as follows:

            Clearly, the Commonwealth has met its due diligence
     burden. The matter commenced as a five-defendant case. The
     majority of continuance requests were made at the request of, or
     for the benefit of [Jordan], who up to and including February 6,
     2019, was still requesting continuances for further investigation.
     Several of the continuances were because the prosecution did not
     want to sever when one or more of the co-defendants were given
     a continuance. Pennsylvania law is clear that the prosecution is
     not required to sever a defendant’s case from that of his co-
     defendants in order to avoid a Rule 600 violation and the failure
     to sever is not evidence of lack of due diligence. Commonwealth
     v. Kearse, 890 A.2d 388 (Pa. Super. 2005); Commonwealth v.
     Robbins, 900 A.2d 413 (Pa. Super. 2006); Commonwealth v.
     Jackson, 765 A.2d 389, 395 (Pa. Super. 2000). Although the
     periods of delay caused by a co-defendant is not excludable, our
     Supreme Court has held that the time associated with the co-
     defendant would be excused if the prosecution acted with due
     diligence. Commonwealth v. Hill, … 736 A.2d 578, 591 ([Pa.]
     1999). In the instant case, few, if any delays were attributable to
     the prosecution’s inaction. The Commonwealth timely notified all
     of its intent to consolidate the cases and their decision to pursue




                                    - 17 -
J-S31044-21


       one consolidated trial against all the defendants was neither
       neglectful nor evidence of a lack of due diligence ….[11]

(Trial Court Opinion, at 7). We discern no abuse of discretion.

       Jordan’s criminal complaint was filed on October 8, 2014. However, it

is undisputed that the triggering event for Rule 600 purposes was the date of

his arrest, October 22, 2015. (See Jordan’s Brief, at 32); (Commonwealth’s

Brief, at 24). With that as our starting date, we turn to our determination of

Jordan’s claim.

                                               B.

       On November 12, 2014, the Commonwealth sought a continuance of the

preliminary hearing because of a witness’s failure to appear due to an out-of-

town work commitment and co-defendant’s counsel wanting to preserve a

lineup. (See N.T. Hearing, 9/11/17, at 17-19). The preliminary hearing was

continued to January 20, 2015. This was 90 days from the date of the arrest,

attributable to the Commonwealth and, thus, includable for Rule 600

purposes.12


____________________________________________


11The prosecutor explained that she chose not to allow the cases to be severed
because they involved three defendants (Muhammad, Munroe, Jordan) under
the same facts and with the same charges. Two other co-defendants (Voght
and Baker) were waiting to testify and be sentenced themselves pursuant to
their plea agreements. She believed keeping the defendants together would
be the most efficient means of proceeding and would best serve “the interest
of justice for all parties.” (N.T. Hearing, 9/11/17, at 16); (see id. at 15).

12This included 21 days from the date of arrest, plus 69 days for
Commonwealth continuances.


                                          - 18 -
J-S31044-21


       Subsequently, the preliminary hearing was continued four times

between January 20, 2015, until it was held on August 4, 2015, due to delays

caused by the necessity to reschedule the lineup requested, at least in part,

by Jordan’s co-defendants, the unavailability of co-defendant’s counsel and

the Commonwealth’s decision not to sever the co-defendant’s cases.13 This

196 days was excludable from the Rule 600 run-date since it was not due to

the Commonwealth’s failure to exercise due diligence. See Hill, supra at

591; Kearse, supra at 394 (“Commonwealth is not required to sever a

defendant’s case from a co-defendant’s when faced with a possible Rule 600

violation.”).

       Formal arraignment was held on September 2, 2015, and the first

pretrial conference was scheduled for September 22, 2015.          The 49 days

between the August 4, 2015 preliminary hearing until the first pretrial


____________________________________________


13 The January 20, 2015 preliminary hearing was continued until March 17,
2015, because of a mutual request by the Commonwealth and a co-defendant
for a lineup. (56 excludable days). The scheduled March 4, 2015 lineup did
not occur because, despite the Commonwealth’s issuance of a writ for Jordan’s
appearance, he was returned to state incarceration by the Department of
Corrections before it was completed, and it was not rescheduled until April 22,
2015, due to the unavailability of co-defendant’s counsel. The next date all
were available for the lineup was May 13, 2015. (57 excludable days) (See
N.T. Hearing, at 10-11, 23-24, 27-29). The May 13, 2015 preliminary hearing
was continued until June 17, 2015, because the Department of Corrections
again failed to have Jordan available for the lineup despite the
Commonwealth’s proper preparation of a writ. (35 excludable days) On June
17 and 25, the Commonwealth was prepared to proceed to trial, but the
preliminary hearing was continued until August 4, 2015 (48 excludable days)
due to “the unavailability of counsel for co-defendant.” (Jordan’s Brief, at 36).


                                          - 19 -
J-S31044-21


conference on September 22, 2015, were part of the “normal progression of

the case” and were, therefore, attributable to the Commonwealth for Rule 600

purposes. See Mills, supra at 325. Therefore, as of September 22, 2015,

there were 139 includable days for Rule 600 purposes.

       The September 22, 2015 pretrial conference was continued four times

at the request of the defense and was ultimately held on April 14, 2016 (204

days).    The court ruled most of this time excludable, with only the time

between November 17, 2015, until January 13, 2016 (57 days), being ruled

includable for Rule 600 purposes. As of April 14, 2016, the excludable total

was 343 days and the includable total was 196 days.

       On April 14, 2016, the case was assigned to a new judge, who scheduled

the trial readiness conference for April 22, 2016, and trial for January 30,

2017. The court ruled the 281-day delay between April 14, 2016, and January

30, 2017, as excludable. This was within its discretion.14 See Mills, 162 A.2d

at 325. Therefore, as of January 30, 2017, over 800 total days had passed


____________________________________________


14 Jordan maintains that the case was listed for trial on four dates in 2016, but
was continued due to outstanding discovery, which should have been
includable in the speedy trial calculation. (See Jordan’s Brief, at 37-38).
However, the docket reflects that on those dates, it was noted that discovery
would be addressed via email with the ADA and that trial would remain as
scheduled, January 30, 2017. (See Trial Court Docket, at Nos. 178-83). This
final discovery was provided on January 4, 2017, and included “complex
analysis of cellphone-related data and not the type of delayed production of
police reports that this Court has found evidenced a lack of due diligence.”
(Commonwealth’s Brief, at 36) (citing N.T. Hearing, 9/11/17, at 33-34, 37).
We agree.


                                          - 20 -
J-S31044-21


since Jordan’s arrest, but only 196 of them were includable for Rule 600

speedy trial purposes.

       At the January 30, 2017 trial listing, the court granted an advance

defense motion for a continuance due to co-defendant Muhammad finding new

counsel. It listed the new trial date as October 23, 2017. This 276 days was

excludable, as the continuance was not due to the Commonwealth’s lack of

due diligence. See Hill, supra at 591; Kearse, supra at 394. Hence, as of

October 23, 2017, the total number of days since Jordan’s arrest was 1096,

with 900 excludable days and 196 includable days for Rule 600 purposes.15

       Based on the foregoing, the trial court did not abuse its discretion in

finding that the Commonwealth did not violate Jordan’s Rule 600 speedy trial

rights as of October 23, 2017. See Talley, supra at 51. Moreover, as we

note in footnote 15, our independent review of the record confirms that any

Rule 600 motion filed thereafter would have lacked merit.



____________________________________________


15 As noted by Jordan and the Commonwealth, Jordan litigated his Rule 600
motion prior to the October 23, 2017 trial date and did not reassert a Rule
600 claim thereafter. (See Jordan’s Brief, at 30 n.19); (Commonwealth’s
Brief, at 35-36 n.8). Therefore, the trial court’s order necessarily did not
pertain to any time after October 23, 2017. However, our independent review
confirms the Commonwealth’s representation that, in any event, the time
between October 23, 2017, and the commencement of trial on November 14,
2019, was not includable for Rule 600 purposes: (1) October 23, 2017 joint
request for continuance; (2) June 18, 2018 advance defense request for
continuance; (3) February 4, 2019 defense counsel unavailability and joint
request for continuance for negotiations; (4) February 6, 2019 defense
request for further investigation.


                                          - 21 -
J-S31044-21


                                               C.

       In his second claim, Jordan argues that the trial court abused its

discretion when it denied his motion for a new trial on the basis that the verdict

was against the weight of the evidence.16 (See Jordan’s Brief, at 42-46). He

argues that neither Voght nor Baker witnessed the crime and that Baker was

a polluted source who received a plea deal, and there is a lack of physical

evidence identifying him as the shooter. (See id. at 44-46).17




____________________________________________


16 Our standard of review for a challenge to the weight of the evidence is as
follows:

        Appellate review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial judge
        has had the opportunity to hear and see the evidence presented,
        an appellate court will give the gravest consideration to the
        findings and reasons advanced by the trial judge when reviewing
        a trial court’s determination that the verdict is against the weight
        of the evidence. One of the least assailable reasons for granting
        or denying a new trial is the [trial] court’s conviction that the
        verdict was or was not against the weight of the evidence and
        that a new trial should be granted in the interest of justice.

Commonwealth v. Horne, 89 A.3d 277, 285 (Pa. Super. 2014) (citation
omitted).

17 Although Jordan complains of what the record allegedly shows and recites
his version of the evidence, he provides no references to where the matters
referred to appear in violation of Rule 2119(c). (See Jordan’s Brief, at 44-
46); Pa.R.A.P. 2119(c) (“If reference is made to … evidence … the argument
must set forth, in immediate connection therewith, or in a footnote thereto, a
reference to the place in the record where the matter referred to appears)
(see Pa.R.A.P. 2132).”).


                                          - 22 -
J-S31044-21


      In denying Jordan’s motion, the court found that the verdict was not so

contrary to the evidence as to shock one’s sense of justice, nor was it so

tenuous, vague and uncertain that it shock[ed] the conscience of the court.”

(Trial Court Opinion, at 15). Instead, it found the evidence “was compelling

and substantial” and demonstrated that the co-defendants “were acting

together towards one goal, the robbery of the drug house on Chadwick

Street.” (Id. at 16). It found Voght and Baker’s testimony to be “credible

and persuasive and corroborated by the testimony of other numerous

witnesses and the physical evidence.”       (Id.).   We discern no abuse of

discretion.

      Voght and Baker testified that they discussed committing a robbery with

Muhammad, who asked the men to pick up two other individuals for the crime.

Voght left his girlfriend, Ms. Wong, on Dauphin Street with Harding Kelly for

about 45 minutes to an hour after the two men drove off. (See N.T. Trial,

11/29/19, at 14-15). Voght, Baker and Muhammad picked up Jordan and

Munroe. (See N.T. Trial, 11/21/19, at 29-30, 77-79); (N.T. Trial, 12/03/19,

at 10-12). After the five abandoned plans to rob a barbershop, they drove to

the area of Caskey Street and let Jordan, Muhammad and Munroe out of the

car so the three could go around the corner to rob the drug house. (See N.T.

Trial, 11/21/19, at 35-40, 44).   Robbery victim Sarmiento testified that a

robber with braids stayed with him on the steps to 433 Caskey Street while

another shooter chased Mora into the home and shot him. (See N.T. Trial,


                                   - 23 -
J-S31044-21


11/19/19, at 56). Shortly after, the three guys ran back to the car and Jordan

told Voght to pull off because he had shot one of the robbery victims in the

lower back as he tried to run away.            (See id. at 81-85, 89); (N.T. Trial

12/04/19, at 70-81, 194). Baker identified Jordan, Muhammad and Munroe

running away from the murder scene in surveillance footage from a local Metro

PCS store. (See id. at 124). The jury was made aware that both Voght and

Baker     were   testifying   as   part   of   their   plea   agreements   with   the

Commonwealth. (See N.T. Trial, 11/21/19, at 113-18); (N.T. Trial, 12/04/19,

at 109-121). DNA evidence obtained from the scene was inconclusive. (See

N.T. Trial, 12/04/19, at 38-39).

        We reiterate that in deciding a weight of the evidence claim, it is not our

role to re-weigh the evidence as Jordan would have us do, but to determine if

the court abused its discretion in denying his motion for a new trial based on

his weight claim. See Horne, supra at 285. The jury was aware that Voght

and Baker’s involvement in the criminal enterprise did not include witnessing

the actual robbery and murder and that they got plea deals. Similarly, the

DNA evidence was inconclusive, which does not exonerate Jordan from the

crimes.     Jordan also complains that he was not carrying a gun in the

surveillance video, but there are myriad explanations for this, including, as

the Commonwealth suggests, the possibility that he hid his gun in his

waistband under his clothing during the flight. Finally, his other weight of the

evidence arguments misstate the evidence.              Contrary to his assertion, the


                                          - 24 -
J-S31044-21


shooter did not have braids; Sarmiento testified that one of the robbers did,

but not the shooter. Furthermore, while Jordan contends that “the evidence

tended to establish” that Harding Kelly was the fifth shooter, not him, Ms.

Wong testified that Kelly remained with her while the other men went to

commit the robbery.

       “It was within the province of the jury as fact-finder to resolve all issues

of credibility, resolve conflicts in evidence, make reasonable inferences from

the evidence, believe all, none, or some of the evidence, and ultimately

adjudge appellant guilty.” (citation omitted).        See Commonwealth v.

Charlton, 902 A.2d 554, 562 (Pa. Super. 2006), appeal denied, 911 A.2d 933

(Pa. 2006). That is what the jurors did here, and we discern no abuse of

discretion by the trial court in denying Jordan’s motion for a new trial on the

basis of his weight of the evidence challenge. See Horne, supra at 285.

Jordan’s second claim lacks merit.

                                               D.

       Jordan next claims that the trial court “committed an abuse of discretion

by overruling objections to testimony regarding beatings and assaults suffered

by Joshua Voght.”18 (Jordan’s Brief, at 46). He argues that evidence that

____________________________________________


18 “Our standard of review for a trial court’s evidentiary rulings is narrow, as
the admissibility of evidence is within the discretion of the trial court and will
be reversed only if the trial court has abused its discretion.” Commonwealth
v. Hernandez, 230 A.3d 480, 489 (Pa. Super. 2020) (citation omitted). “An
abuse of discretion is not merely an error of judgment, but is rather the
(Footnote Continued Next Page)


                                          - 25 -
J-S31044-21


witnesses were scared to testify because of the assault was irrelevant since

there was no evidence linking him to it and they did, in fact, testify. He also

claims that permitting this testimony was prejudicial because it allowed the

jury to infer that he attempted to coerce a witness and was engaged in

criminal conduct. (See id. at 48-53). In support of his argument, he identifies

Voght’s testimony on re-direct examination that he was assaulted while

incarcerated, the prosecutor’s question if the assault had occurred after

discovery materials had been provided to the defense, and the overruling of

counsel’s immediate objection and later motion for extraordinary relief. (See

id. at 47) (citing N.T. Trial, 12/03/19, at 49-50, 82).

       The trial court explains that Voght testified for two days, November 21

and December 3. On November 21, he testified under direct examination. On

December 3, after the Thanksgiving break, he was presented for cross-

examination, first by Jordan’s counsel. (See Trial Ct. Op., at 19); (citing N.T.

Trial, 12/03/19, at 6-34).       Defense counsel produced the letter Voght had

written on behalf of co-conspirator Baker. Voght “admitted to defense counsel

that he had signed [the] letter, for Andrew Baker, attempting to exonerate

the defendant. This witness testified that the reason he had produced such a



____________________________________________


overriding or misapplication of the law, the exercise of judgment that is
manifestly unreasonable, or the result of bias, prejudice, ill will or partiality,
as shown by the evidence of record.” Commonwealth v. Melvin, 103 A.3d
1, 35 (Pa. Super. 2014) (citation omitted).


                                          - 26 -
J-S31044-21


letter was because he was concerned about his safety while in jail.” (Id.). On

redirect, in response to this issue raised on cross-examination, the prosecutor

asked Voght if he continued to be concerned for his safety after he wrote the

letter and why. When Voght told the prosecutor he had been assaulted, the

prosecutor asked if it was after discovery had been passed.            The court

overruled Jordan’s immediate objection. (See id. at 23-24) (record citation

omitted). We discern no abuse of discretion.

      “Relevant evidence” is defined as evidence that “has any tendency to

make a fact more or less probable than it would be without the evidence” as

long as “the fact is a consequence in determining the action.” Pa.R.E. 401(a)-

(b). Relevant evidence is admissible and irrelevant evidence is inadmissible.

See Pa.R.E. 402. Even relevant evidence may be excluded if its probative

value is outweighed by prejudice. See Pa.R.E. 403.

      “The scope of redirect examination is largely within the discretion of the

trial court.” Commonwealth v. Gonzalez, 109 A.3d 711, 730 (Pa. Super.

2015) (citation omitted). On cross-examination, if defense counsel “delves

into what would be objectionable testimony on the part of the Commonwealth,

the   Commonwealth     can   probe   further   into   the   objectionable   area.”

Commonwealth v. McCloughan, 421 A.2d 361, 363 (Pa. Super. 1980)

(citation omitted).

      In this case, as explained by the trial court, it was Jordan’s counsel who

introduced the letter on cross-examination and questioned him about whether


                                     - 27 -
J-S31044-21


his statement therein that he was concerned for his safety was why he had

not come forward with the contents of the letter sooner.        (See N.T. Trial,

12/03/12, at 12). This opened the door to the Commonwealth’s questions

about whether he had continued safety concerns and why. Jordan cannot be

heard to complain about their relevance now. See McCloughan, supra at

363; see also Commonwealth v. Smith, 17 A.3d 873, 915 (Pa. 2011), cert.

denied, 567 U.S. 937 (2012) (“Because the evidence Appellant now claims

was inadmissible was admissible because Appellant opened the door, and the

trial court, within its discretion, permitted the prosecutor’s cross-examination,

there is no basis for assertion that the trial counsel was ineffective for failing

to move to strike.”).19

       Moreover, even if the admission of the testimony was an abuse of

discretion, Jordan has failed to establish prejudice. This was a two-week trial

with over 20 witnesses. Voght and Baker’s identification of Jordan as being

one of the co-conspirators in the robbery and Baker’s testimony that Jordan

admitted to shooting the victim, was not impacted in any way by Voght’s

statement about the in-custody assault. Nor is there any evidence that the


____________________________________________


19Neither are we persuaded by Jordan’s reliance on Commonwealth v. King,
689 A.2d 918 (Pa. Super. 1997), for the proposition that threats by third
persons against witnesses may be relevant only if the defendant is linked in
some way to the threat. (See Jordan’s Brief, at 49-50). As we explained
above, this information came in during re-direct after Jordan’s counsel opened
the door to the fact that Voght felt unsafe in prison. Whether it would have
been permissible had the door not been opened is irrelevant.


                                          - 28 -
J-S31044-21


jury made its decision based on an inference that Jordan was engaged in other

criminal activity other than the crimes with which he was charged.          (See

Jordan’s Brief, at 52-53).         Accordingly, the trial court did not abuse its

discretion in overruling his objection to the admission of Voght’s testimony.

See Hernandez, supra at 489.

                                               E.

       In his fourth issue, Jordan argues that the trial court abused its

discretion in overruling his objection to alleged prosecutorial misconduct and

denying his subsequent motion for extraordinary relief.20 (See Jordan’s Brief,

at 53-61).      Specifically, he maintains that the prosecutor displayed a

photograph on a projection screen during her closing that the parties

previously had “agreed was inadmissible and which contained highly

prejudicial information not shown to the jury.”           (Id. at 54, Exhibit 1

(Instagram photograph). This photograph was hearsay that “contained highly

prejudicial information not previously shown to the jury.” (Id. at 54) (citing

N.T. Trial, 12/12/19, at 107).

       The Pennsylvania Supreme Court has stated that “[t]he essence
       of a finding of prosecutorial misconduct is that the prosecutor, a
       person who holds a unique position of trust in our society, has
____________________________________________


20 “Our standard of review for a claim of prosecutorial misconduct is limited to
whether the trial court abused its discretion. It is within the discretion of the
trial court to determine whether a defendant has been prejudiced by
misconduct or impropriety to the extent that a mistrial is warranted.”
Commonwealth v. Melvin, 103 A.3d 1, 26 (Pa. Super. 2014) (internal
citations and quotation marks omitted).


                                          - 29 -
J-S31044-21


       abused that trust in order to prejudice and deliberately mislead
       [the factfinder].” Commonwealth v. Pierce, [] 645 A.2d 189,
       197 (Pa. 1994). Prosecutorial misconduct will justify a new trial
       where the unavoidable effect of the conduct or language was to
       prejudice the factfinder to the extent that the factfinder was
       rendered incapable of fairly weighing the evidence and entering
       an objective verdict. If the prosecutorial misconduct contributed
       to the verdict, it will be deemed prejudicial and a new trial will be
       required.

Melvin, supra at 26. “The touchstone is the fairness of the trial, not the

culpability of the prosecutor.” Id. (citations omitted).

       Here, we first note that any alleged agreement between the parties

about the Instagram photograph is not of record and, therefore, does not exist

for our review.21     See Commonwealth v. Rush, 959 A.2d 945, 949 (Pa.

Super. 2008), appeal denied, 972 A.2d 521 (Pa. 2009) (“[D]uring our review

of a case, we rely only on facts and documents in the certified record. This

Court does not rely on items dehors the record, such as assertions in an

appellate brief or a trial court opinion.”) (citations omitted).

       The record reflects that there was no such agreement because the

prosecutor’s argument on Jordan’s motion to extraordinary relief reveals that

she disagreed with Jordan’s position.              (See N.T. Sentencing, at 14-15).

Further, our review of the record confirms that both Baker and Detective Lucke



____________________________________________


21 In fact, when she objected during the Commonwealth’s closing, Jordan’s
counsel did not make any argument that there had been an agreement for the
use of only a redacted photograph. (See N.T. Trial, 12/12/19, at 112). This
allegation was not raised until Jordan’s sentencing, when counsel made the
motion for extraordinary relief.

                                          - 30 -
J-S31044-21


testified about the Instagram post containing the April 29, 2014 photograph

that Jordan later complained had not been introduced at trial, and there is no

indication that it had been redacted since they also talked about the

usernames identified in the posted comments. (See N.T. Trial, 12/11/19, at

20-21, 42-44, 69-71, 102-04); (see also N.T. Trial, 12/04/19, at 104-05;

N.T. Trial, 12/05/19, at 24).

      Moreover, even if the prosecutor had used a photograph that was not

redacted as it had been during trial, Jordan is unable to establish that it

affected the verdict. The court gave the jury an instruction in which it advised

that it was not bound by counsel’s recollection of evidence during closing

argument, and that it should consider only evidence that was introduced

during trial that it found material. (See N.T. Trial, 12/12/19, at 152-54). The

jury is presumed to have followed this instruction and Jordan has failed to

establish that it did not do so. See Commonwealth v. Travaglia, 28 A.3d

868, 882 (Pa. 2011), cert. denied, 566 U.S. 940 (2012). Finally, this was a

two-week trial with the testimony of over 20 witnesses, two of whom expressly

identified Jordan as being involved in the robbery conspiracy and one who

testified that Jordan admitted to being the shooter. Even assuming arguendo

that there was an error on the part of the prosecutor, it would be harmless.

See Commonwealth v. Mitchell, 839 A.2d 202, 214-15 (Pa. 1003).

Jordan’s claim of prosecutorial misconduct fails. See Melvin, supra at 26.

      Judgment of sentence affirmed.


                                     - 31 -
J-S31044-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                          - 32 -